DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US # 5,914,464). The Vogel reference discloses a shelving assembly for a container (3), the shelving assembly comprising:
	a first shelf (10) movably positioned within the container (3), wherein an upper surface of
the first shelf (10) is configured to support a first stock (Col. 3, ll. 17-32); and
	a plurality of first support members (14,15) configured to support the first shelf (Col. 3, ll. 32-47);
	wherein the plurality of first support members (14,15) are configured to displace the first
shelf between a first position and a second position in the container based on a weight of the first
stock sensed by at least one first weight sensor to position the first stock at an opening of the
container when a portion of the first stock is removed (Col. 5, line 29, to col. 6, line 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US # 5,914,464) in view of Rydzak (US # 5,256,835) or Tsay (US # 4,932,488). Equipping a postal scale with a built-in conveyor belt to help move packages off the scale pan was known as shown by the examples of Rydzak and/or Tsay and would have been an obvious modification to make to the scale pan of Vogel for the same reason.

Conclusion
Claims 2-10, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is no motive in the art of record to modify the apparatus of the Vogel reference to have a second shelf, as adding a redundant shelf to the disclosed would serve no purpose.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub # 2021/0177162 (Tovey et al) shows a device similar to the applicant’s claimed device, but applicant’s priority date is earlier. US PGPub # 2018/0271281 (Bryan et al.) shows a device similar to applicant’s claimed device, but it seems to be missing the limitation of being configured to displace the first shelf between a first position and a second position in the container based on a weight of the first

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856